Citation Nr: 1600661	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-30 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis with surgical residuals status post arthroscopy.

2.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis with surgical residuals status post arthroscopy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from November 1987 to August 2008.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.   

The Veteran was scheduled for a Travel Board hearing in October 2015, to which she failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2015).


FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran's left knee disability has been manifested by reports of pain, instability, and limitation of motion; objectively, she has had left knee flexion from 0 to 120 degrees and extension from 125 to 0 degrees, with no instability.

2.  During the rating period on appeal, the Veteran's right knee disability has been manifested by reports of pain, instability, and limitation of motion; objectively, she has had had right knee flexion to 125 degrees, and extension from 130 to 0 degrees, with no instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee osteoarthritis with surgical residuals status post arthroscopy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Code 5260-5010 (2015).

2.  The criteria for a rating in excess of 10 percent for right knee osteoarthritis with surgical residuals status post arthroscopy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Code 5260-5010.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in April 2008. 

The rating issues on appeal arise from the Veteran's disagreement with initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes medical records and the statements of the Veteran in support of her claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

An examination was obtained by VA in 2015.  The Board finds that the examination was adequate as the report includes clinical examination findings and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges the Veteran's representative's brief in which he argued that the Veteran contends that her bilateral knee condition is worse than the current evaluation portrays.  The Board does not find that this is an allegation that her condition has worsened since the August 2015 examination, but is rather an allegation that the August 2015 clinician did not accurately report the Veteran's symptoms.  The Board finds that the August 2015 VA examination report is adequate.  There is no competent credible evidence that the examiner was not proficient in examining the knees.  The representative also contended that the examiner failed to report consistent findings.  The Board finds, as discussed in more detail below, that the report, when taken as a whole, is adequate.  

The Veteran has been living overseas for much of the rating period on appeal.  Over the past several years, VA has made several attempts to accommodate her with regard to scheduling VA examinations and hearings.  The Board finds that VA does not have a further duty to assist the Veteran. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
The Veteran's right and left knee disabilities are each rated as 10 percent disabling under DC 5260-5010, effective from September 2008, the date of service connection.

The Veteran would be entitled to a rating in excess of 10 percent if she had flexion limited to 30 degrees or less (DC 5260), or extension limited to 15 degrees or more (DC 5261).

In her August 2009 VA Form 9, the Veteran asserted that a higher, 20 percent, rating was warranted based on "the years of frequent visits and knee surgery at Army/Air Force medical facilities."  She also stated that as a result of her first knee surgery, her right knee no longer was able to fully extend, resulting in a "permanent limp".  She also reported that she has bone loss and that her right leg is smaller than her left.  

The Board acknowledges an August 2005 STR which reflects that the Veteran reported right knee surgery in 1992, and left knee surgery in 1994 or 1995.  At that time, the Veteran reported that she had not been able to straighten out her right knee in 13 years.  She also reported swelling in the knees intermittently, and that she walks with a limp secondary to right knee disease.  She reported that she was on Celebrex for the past three weeks "without much relief at all."  Upon examination, she had right knee range of motion of 10 to 125 degrees, and left knee rom 0-135.  The Veteran had no instability on testing, and the knee was noted to be stable without popping or clicking.

The Board is sympathetic to the Veteran's knee conditions in service and her need for surgery in service; however, service connection is in effect from September 2008.  While the history of a disability is for consideration, the Veteran's years of symptoms prior to surgery and post-surgery while in service are not necessarily determinative of the condition and her ratings after service connection is granted.  The Board finds that the clinical findings, rather than the lay statements, are the most probative in evidence.  

A May 2008 VA examination report reflects that the Veteran had bilateral knee degenerative joint disease.  The Veteran reported pain, weakness, stiffness, fatigue, and lack of endurance of numerous joints, including her knees.  She reported that the symptoms were constant and daily.  It was noted that there was no dislocation or recurrent subluxation.  Upon examination, she had no swelling, no effusion, and no ligament instability.  There was tenderness to palpation throughout the posterior and anterior aspects of both knees.  Range of motion bilaterally was from 0 to 130 degrees, with no change in range of motion after three repetitions.  There was no pain on motion by the examiner.  It was noted that the Veteran had subjective pain.

Additional records in June and August 2008 also show complaints of pain and osteoarthritis of the knees.  

Records reflect that the Veteran uses NSAIDs for her pain.  A March 2009 record reflects that the Veteran was working in Iraq as a civilian contractor.  It was noted that she uses NSAIDs and that "Aleve works".  

With regard to her gait, the clinical records, for the rating period on appeal, are against a finding that she has an abnormal gait due to her knees.  (e.g. see May and June 2008 records which reflect no abnormalities of gait, and March 2009 and November 2011 records which reflect steady gait.)  Regardless, the rating criteria considers that gait may be limited as it provides for a 10 percent rating based on some limitation of motion (extension limited to 10 degrees or flexion limited to 45 degrees), which could alter the gait.

A November 2011 VA examination report reflects that the Veteran uses NSAID (nonsteroidal anti-inflammatory drugs) routinely, topicals, and weight loss and non weight bearing (NWB) exercise, but she declined new braces.  November 2011 records reflect that she uses Motrin or ibuprofen daily for knee aches. 

A January 2012 VA examination for the Veteran's ankle reflects that the Veteran had muscle strength of 5/5 for the knees.

A May 2013 VA record reflects that the Veteran "uses occasional Motrin for low back pain, knee pain, and headaches."

A July 2015 VA record reflects that the Veteran uses two Motrin daily for low back pain and knee pain, as well as Tylenol as needed. 

An August 2015 VA examination report reflects that the Veteran reported that when she gets flare-ups of the knees she has to hunch over to walk.  Upon examination, she had right knee flexion to 125 degrees, and extension from 130 to 0 degrees.  Left knee flexion was from 0 to 120 degrees and extension from 125 to 0 degrees.  It was noted that there was no pain noted on examination, and there was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue injury.  It was noted that the Veteran had medial joint line tenderness.  There was no objective evidence of crepitus.  There was no additional functional loss or range of motion loss after repetitive use.

Upon examination in 2015, the Veteran had full muscle strength bilaterally.  She did not have muscle atrophy, she did not have ankylosis, and there was no history of recurrent subluxation or recurrent effusion. 

Upon stability testing in 2015, the Veteran had bilateral knee stability with all testing (anterior, posterior, medial, and lateral).

Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted for either knee.  The probative evidence of record is against a finding that the Veteran has extension limited to 10 degrees or greater for either knee or that she has flexion limited to 30 degrees or less for either knee.  To the contrary, the evidence supports much greater ranges of motion for the knees.

The Board acknowledges that the 2015 report contains the statement "less movement than normal due to ankylosis, adhesions, etc., Instability of station, Disturbance of locomotion, Interference with sitting, Interference with standing" in response to the direction to "Please select all that apply and describe" additional contributing factors of disability.  As noted above, the most probative and consistent evidence is against a finding of ankylosis or instability.  A review of the entire examination report reflects that the examiner was not finding that the Veteran had all those factors, but was using an electronic form and had merely failed to "select" or "de-select" the factors in that question.  Thus, that section of the form is not probative.

The Board acknowledges that the Veteran wears braces on her knees; however, the probative evidence does not support a finding that she actually has instability of the knees.  The Board finds the Veteran is not entitled to a separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Although the Veteran may have subjectively reported instability, she does not have the medical training or experience to clinically diagnose lateral instability.  Although she is competent to report feeling what she believes may be instability, stability may be tested clinically.  Objective testing done at the VA examinations in 2008 and 2015 was against a finding of instability. (A 2005 examination was also against a finding of instability.)  In addition, there are no records which reflect instability upon diagnostic testing.  Although, the diagnostic code does not specifically note that "objective" instability must be found, the Board gives greater probative weight to the clinical testing, which is performed by training clinicians, than the Veteran's lay statements.  The Board finds that the Veteran does not have knee instability, and a separate rating for such is not warranted.  

The evidence also does not support a finding that a separate or higher rating is warranted for any other diagnostic code of the knees.  In service, the Veteran had surgery for meniscal repairs.  She currently has osteoarthritis.  The evidence does not support a finding of ankylosis, or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  While the Veteran may have had some of these symptoms prior to her surgery in service, the most probative evidence does not support a finding of such symptoms post service.  The evidence also does not support a finding of tibia and fibula impairment with nonunion or malunion, or genu recurvatum. 

In sum, the Board finds that an increased rating is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Other considerations

The Veteran's symptoms are contemplated by the schedular criteria based on their level of severity, to include whether the Veteran has limitation of extension, limitation of flexion, instability, and/or semilunar cartilage symptoms.  Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).  Any knee symptom of the Veteran's would be considered under the various diagnostic codes pertinent to the knees.  Thus, the Board finds that the rating criteria reasonably allow for consideration of the Veteran's symptoms which are due to her service-connected disabilities. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is in receipt of service connection for numerous disabilities.  All of the pertinent symptoms and manifestations have been evaluated by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


ORDER

Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis with surgical residuals status post arthroscopy is denied.

Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis with surgical residuals status post arthroscopy is denied.





______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


